Name: Commission Regulation (EC) No 2098/2000 of 3 October 2000 fixing the conversion rate applicable to certain direct aids having an operative event on 1 August 2000
 Type: Regulation
 Subject Matter: agricultural policy;  monetary economics;  monetary relations
 Date Published: nan

 Avis juridique important|32000R2098Commission Regulation (EC) No 2098/2000 of 3 October 2000 fixing the conversion rate applicable to certain direct aids having an operative event on 1 August 2000 Official Journal L 249 , 04/10/2000 P. 0018 - 0019Commission Regulation (EC) No 2098/2000of 3 October 2000fixing the conversion rate applicable to certain direct aids having an operative event on 1 August 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 Decembr 1998 establishing agrimonetary arrangements for the euro(1),Having regard to Commission Regulation (EC) No 1410/1999(2) of 29 June 1999 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture, and in particular Article 2 thereof,Whereas:(1) The operative event for the conversion rate applicable to per hectare aid for fibre flax and hemp is defined in Article 4(1) of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(3), as amended by Regulation (EC) No 1410/1999, as the commencement of the marketing year in respect of which the aid is granted.(2) The above conversion rate is defined in Article 4(3) of Regulation (EC) No 2808/98 as the average, calculated pro rata temporis, of the exchange rates applicable during the month preceding the date of the operative event, which is 1 August 2000,HAS ADOPTED THIS REGULATION:Article 1The conversion rate to be applied to the aids referred to in Article 4(1) of Regulation (EC) No 2808/98 having an operative event on 1 August 2000 shall be that set out in the Annex hereto.Article 2This Regulation enters into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 164, 30.6.1999, p. 53.(3) OJ L 349, 24.12.1998, p. 36.ANNEXConversion rate applicable to the aids referred to in Article 1 of this Regulation>TABLE>